


    


FORTINET, INC.
CASH AND EQUITY INCENTIVE PLAN
 
PURPOSE


The purpose of the Fortinet, Inc. Cash and Equity Incentive Plan (the “Plan”) is
to motivate and reward eligible employees of Fortinet, Inc. (the “Company”) for
their service by providing incentive compensation in the form of cash bonuses
and equity compensation. It is the intent that the incentives provided for in
the Plan to certain executive officers of the Company are deductible under
Section 162(m) of the Internal Revenue Code of 1986, as amended, and the
regulations and interpretations promulgated thereunder (the “Code”). The
adoption of the Plan as to current and future covered employees (determined
under Code Section 162(m)) and executive officers (within the meaning of Rule
3b-7 of the Securities Exchange Act of 1934, as amended) is subject to the
approval of the Company’s stockholders. The Plan is divided into two articles,
Article I, which addresses the cash component of the Plan (the “Cash Plan”) and
Article II, which addresses the equity component of the Plan (the “Equity
Plan”). The Plan is effective April 16, 2013, subject to adoption by the
Company’s stockholders as set forth above.


ARTICLE I


CASH BONUS PLAN
1.    Definitions.


The following definitions shall be applicable throughout this Article I:


(a) “Cash Award” means the amount of a cash incentive payable under the Cash
Plan to a Participant with respect to a Performance Period.
(b) “Board” means the Board of Directors of the Company, as constituted from
time to time.
(c) “Committee” means, to the extent Cash Awards are intended to qualify as
“performance-based compensation” as defined in Section 162(m) of the Code, two
(2) or more “outside directors” within the meaning of Section 162(m) of the
Code, and where such Cash Awards are not intended to constitute
performance-based compensation, the Compensation Committee or a committee
delegated by the Compensation Committee.
(d) “Participant” means any officer or key employee of the Company who is
designated as a Participant by the Committee.
(e) “Performance Goal” means an objective formula or standard determined by the
Committee with respect to each Performance Period utilizing one or more of the
following factors and any objectively verifiable adjustment(s) thereto permitted
and pre-established by the Committee in accordance with Code Section 162(m):
operating income, operating cash flow and operating expense; earnings before
interest, taxes, depreciation and amortization and net earnings (both which may
be determined in accordance with U.S. Generally Accepted Accounting Principles
(“GAAP”) or adjusted to exclude any or all non-GAAP items); cash flow; market
share; (v) billings; sales; revenue; profits before interest and taxes;
expenses; cost of goods sold; profit/loss or profit margin; working capital;
return on capital, equity or assets; earnings per share; economic value added;
stock price; price/earnings ratio; debt or debt-to-equity; accounts receivable;
writeoffs; cash; assets; liquidity; operations; intellectual property (e.g.,
patents); product development; regulatory activity; manufacturing, production or
inventory; mergers and acquisitions or divestitures; financings; customer
satisfaction; and /or total shareholder return, each with respect to the Company
and/or one or more of its affiliates or operating units. Awards issued to
Participants who are not subject to the limitations of Code Section 162(m) may
take into account other factors (including subjective factors).
(f) “Performance Period” means any period not exceeding 60 months as determined
by the Committee, in its sole discretion. The Committee may establish different
Performance Periods for different Participants, and the Committee may establish
concurrent or overlapping Performance Periods.
2. Administration. The Cash Plan shall be administered by the Committee, which
shall have the discretionary authority to interpret the provisions of the Cash
Plan, including all decisions on eligibility to participate, the establishment
of payment targets and the amount of the Awards payable under the Cash Plan. The
decisions of the Committee shall be final and binding on all parties making
claims under the Cash Plan. The Committee may delegate its administrative
authority in whole or in part with respect to Awards issued to Participants who
are not current or future covered employees or executive officers (each, as
defined in Section 1).




--------------------------------------------------------------------------------




3. Eligibility. Officers and key employees of the Company shall be eligible to
participate in the Cash Plan as determined at the sole discretion of the
Committee.
4. Amount of Awards.


(a) With respect to each Participant, the Committee will establish one or more
Performance Periods, an individual Participant incentive target for each
Performance Period and the Performance Goal or Goals to be met during such
Performance Periods. With respect to Participants who are or may become subject
to Code Section 162(m), the establishment of the Performance Period(s), the
applicable Performance Goals and the targets shall occur in compliance with and
to the extent required by the rules of Code Section 162(m).
(b) The maximum amount of any Awards that can be paid under the Cash Plan to any
Participant during any Performance Period is $10,000,000. The Committee reserves
the right, in its sole discretion, to reduce or eliminate the amount of an Award
otherwise payable to a Participant with respect to any Performance Period. In
addition, with respect to Awards issued to Participants who are not subject to
the limitations of Code Section 162(m), the Committee reserves the right, in its
sole discretion, to increase the amount of an Award otherwise payable to a
Participant with respect to any Performance Period.


5. Payment of Awards.


(a) Unless otherwise determined by the Committee, a Participant must be employed
on the date the Award is to be paid. The Committee may make exceptions to this
requirement in the case of death or disability or under other circumstances, as
determined by the Committee in its sole discretion.
(b) Any distribution made under the Cash Plan shall be made in cash and occur
within a reasonable period of time after the end of the Performance Period in
which the Participant has earned the Award but may occur prior to the end of the
Performance Period with respect to Awards issued to Participants who are not
subject to the limitations of Code Section 162(m); provided, that no Award shall
become payable to a Participant who is subject to the limitations of Code
Section 162(m) with respect to any Performance Period until the Committee has
certified in writing that the terms and conditions underlying the payment of
such Award have been satisfied. Notwithstanding the foregoing, in order to
comply with the short-term deferral exception under section 409A of the Code, if
the Committee waives the requirement that a Participant must be employed on the
date the Award is to be paid, payout shall occur no later than the 15th day of
the third month following the later of (i) the end of the Company’s taxable year
in which such requirement is waived or (ii) the end of the calendar year in
which such requirement is waived.
6. General.


(a) Right to Deduct. The Company shall have the right to deduct from all Awards
any federal, state or local income and/or payroll taxes required by law to be
withheld with respect to such payments. The Company also may withhold from any
other amount payable by the Company or any affiliate to the Participant an
amount equal to the taxes required to be withheld from any Award.
(b) No Continued Employment. Nothing in the Cash Plan shall confer on any
Participant the right to continued employment with the Company or any of its
affiliates, or affect in any way the right of the Company or any affiliate to
terminate the Participant’s employment at any time, and for any reason, or
change the Participant’s responsibilities. Awards represent unfunded and
unsecured obligations of the Company and a holder of any right hereunder in
respect of any Award shall have no rights other than those of a general
unsecured creditor to the Company.
(c) Beneficiaries. To the extent the Committee permits beneficiary designations,
any payment of Awards due under the Cash Plan to a deceased Participant shall be
paid to the beneficiary duly designated by the Participant in accordance with
the Company’s practices. If no such beneficiary has been designated or survives
the Participant, payment shall be made to the Participant’s legal
representative. A beneficiary designation may be changed or revoked by a
Participant at any time, provided the change or revocation is filed with the
Committee prior to the Participant’s death.
(d) Nontransferability. A person’s rights and interests under the Cash Plan,
including any Award previously made to such person or any amounts payable under
the Cash Plan, may not be assigned, pledged, or transferred except, in the event
of a Participant’s death, to a designated beneficiary as provided in the Cash
Plan, or in the absence of such designation, by will or the laws of descent and
distribution.
(e) Expenses. The expenses of administering the Cash Plan shall be borne by the
Company.
(f) Titles and Headings. The titles and headings of the sections in the Cash
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Cash Plan, rather than such titles or headings, shall control.




--------------------------------------------------------------------------------




(g) Intent. The intention of the Company and the Committee is to administer the
Cash Plan in compliance with Code Section 162(m) so that the Awards paid under
the Cash Plan to Participants who are or may become subject to Code Section
162(m) will be treated as performance-based compensation under Code Section
162(m)(4)(C). If any provision of the Cash Plan does not comply with the
requirements of Code Section 162(m), then such provision shall be construed or
deemed amended to the extent necessary to conform to such requirements. With
respect to all other Participants, the Cash Plan may be operated without regard
to the constraints of Code Section 162(m).
(h) Validity. The validity, construction, and effect of the Cash Plan, any rules
and regulations relating to the Cash Plan, and any Award shall be determined in
accordance with the laws of the State of California (without giving effect to
principles of conflicts of laws thereof) and applicable Federal law. No Award
made under the Cash Plan shall be intended to be deferred compensation under
section 409A of the Code and will be interpreted accordingly.
(i) Amendments and Termination. The Committee may terminate the Cash Plan at any
time, provided such termination shall not affect the payment of any Awards
accrued under the Cash Plan prior to the date of the termination. The Committee
may, at any time, or from time to time, amend or suspend and, if suspended,
reinstate, the Cash Plan in whole or in part, provided however, that any
amendment of the Cash Plan shall be subject to the approval of the Company’s
shareholders to the extent required to comply with the requirements of Code
Section 162(m), or any other applicable laws, regulations or rules.
8. Stockholder Approval and Term. The Cash Plan will be subject to approval by
the stockholders of the Company within twelve (12) months after the date the
Cash Plan is adopted by the Board. Such stockholder approval will be obtained in
the manner and to the degree required under Applicable Laws. The Cash Plan will
become effective upon its adoption by the Board. It will continue in effect for
a term of five (5) years from the date adopted by the Company’s stockholders,
unless terminated earlier under Section 7(j) of the Cash Plan.
ARTICLE II
EQUITY PLAN


The Equity Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units and Performance Shares.
1.    Definitions. As used herein, the following definitions will apply:
(a) “Administrator” means the Board or any of its Committees as will be
administering the Equity Plan, in accordance with Section 3 of the Equity Plan.
(b) “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal, state and
foreign securities laws, the Code, any stock exchange or quotation system on
which the Common Stock is listed or quoted and the applicable laws of any
foreign country or jurisdiction where Awards are, or will be, granted under the
Equity Plan.
(c) “Award” means, individually or collectively, a grant under the Equity Plan
of Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units or Performance Shares.
(d) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Equity Plan.
The Award Agreement is subject to the terms and conditions of the Equity Plan.
(e) “Board” means the Board of Directors of the Company.
(f) “Change in Control” means the occurrence of any of the following events:
(i) A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided, however, that for purposes of this subsection 0, the
acquisition of additional stock by any one Person, who is considered to own more
than 50% of the total voting power of the stock of the Company will not be
considered a Change in Control; or
(ii) A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this clause 0, if any Person




--------------------------------------------------------------------------------




is considered to be in effective control of the Company, the acquisition of
additional control of the Company by the same Person will not be considered a
Change in Control; or
(iii) A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection 0, the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock, (2)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection 0(B)(3). For purposes of this subsection 0, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets. For purposes of this Section 00, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company.
(g)     “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 3
hereof.
(h)    “Common Stock” means the common stock of the Company.
(i)    “Company” means Fortinet, Inc., a Delaware corporation, or any successor
thereto.
(j)    “Director” means a member of the Board.
(k)    “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.
(l)    “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended.
(m)    “Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
higher or lower exercise prices and different terms), Awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
reduced. The Administrator will determine the terms and conditions of any
Exchange Program in its sole discretion.
(n)    “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Select
Market, the Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq
Stock Market, its Fair Market Value will be the closing sales price for such
stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;
(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share
will be the mean between the high bid and low asked prices for the Common Stock
on the day of determination, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;
(iii)     For purposes of any Awards granted on the Registration Date, the Fair
Market Value will be the initial price to the public as set forth in the final
prospectus included within the registration statement in Form S-1 filed with the
Securities and Exchange Commission for the initial public offering of the
Company’s Common Stock; or
(iv)     In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.
(o)     “Fiscal Year” means the fiscal year of the Company.




--------------------------------------------------------------------------------




(p)    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
(q)    “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(r)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
(s)    “Option” means a stock option granted pursuant to the Equity Plan.
(t)    “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
(u)    “Participant” means any officer or key employee of the Company who is
granted an Award.
(v)    “Performance Goals” means an objective formula or standard determined by
the Committee with respect to each Performance Period utilizing one or more of
the following factors and any objectively verifiable adjustment(s) thereto
permitted and pre-established by the Committee in accordance with Code Section
162(m): operating income, operating cash flow and operating expense; earnings
before interest, taxes, depreciation and amortization and net earnings (both
which may be determined in accordance with U.S. Generally Accepted Accounting
Principles (“GAAP”) or adjusted to exclude any or all non-GAAP items); cash
flow; market share; (v) billings; sales; revenue; profits before interest and
taxes; expenses; cost of goods sold; profit/loss or profit margin; working
capital; return on capital, equity or assets; earnings per share; economic value
added; stock price; price/earnings ratio; debt or debt-to-equity; accounts
receivable; writeoffs; cash; assets; liquidity; operations; intellectual
property (e.g., patents); product development; regulatory activity;
manufacturing, production or inventory; mergers and acquisitions or
divestitures; financings; customer satisfaction; and /or total shareholder
return, each with respect to the Company and/or one or more of its affiliates or
operating units. Awards issued to Participants who are not subject to the
limitations of Code Section 162(m) may take into account other factors
(including subjective factors)
(w)    “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine pursuant to Section 0.
(x)    “Performance Unit” means an Award which may be earned in whole or in part
upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 0.
(y)    “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.
(z)    “Registration Date” means the effective date of the first registration
statement that is filed by the Company and declared effective pursuant to
Section 12(g) of the Exchange Act, with respect to any class of the Company’s
securities.
(aa)    “Restricted Stock” means Shares issued pursuant to a Restricted Stock
award under Section 6 of the Equity Plan, or issued pursuant to the early
exercise of an Option.
(bb)    “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 7. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.
(cc)    “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Equity Plan.
(dd)    “Section 16(b)” means Section 16(b) of the Exchange Act.
(ee)    “Share” means a share of the Common Stock, as adjusted in accordance
with Section 12 of the Equity Plan.
(ff)    “Stock Appreciation Right” means an Award, granted alone or in
connection with an Option, that pursuant to Section 0 is designated as a Stock
Appreciation Right.




--------------------------------------------------------------------------------




(gg)    “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
exist-ing, as defined in Section 424(f) of the Code.


2.    Shares.
(a)    Shares. The Shares underlying an Award will be issued from the Company’s
2009 Equity Incentive Plan (the “2009 Plan”).
(b)    Lapsed Awards. If an Award expires or becomes unexercisable without
having been exercised in full, or, with respect to Restricted Stock, Restricted
Stock Units, Performance Units or Performance Shares, is forfeited to or
repurchased by the Company due to failure to vest, the unpurchased Shares (or
for Awards other than Options or Stock Appreciation Rights the forfeited or
repurchased Shares) which were subject thereto will revert back to the 2009 Plan
(unless such plan has terminated). Shares used to pay the exercise price of an
Award or to satisfy the tax withholding obligations related to an Award will
revert back to the 2009 Plan.
(c)    Maximum Number. The maximum number of Shares that may be granted as ISOs
is 25,000,000. No Participant will be eligible to receive more than 5,000,000
Shares in any calendar year under the Equity Plan pursuant to the grant of
Awards except that new employees of the Company or Subsidiary (including new
employees who are also officers of the Company or any Subsidiary) are eligible
to receive up to a maximum of 10,000,000 Shares in the calendar year in which
they commence their employment.


3.    Administration of the Equity Plan.
(a)    Procedure.
(i)    Multiple Administrative Bodies. Different Committees with respect to
different groups of Employees may administer the Equity Plan.
(ii)    Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Equity Plan
will be administered by a Committee of two (2) or more “outside directors”
within the meaning of Section 162(m) of the Code.
(iii)    Rule 16b-3. To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.
(iv)    Other Administration. Other than as provided above, the Equity Plan will
be administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.
(b)    Powers of the Administrator. Subject to the provisions of the Equity
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator will have the authority, in
its discretion:
(i)    to determine the Fair Market Value;
(ii)    to select the Participants to whom Awards may be granted hereunder;
(iii)    to determine the number of Shares to be covered by each Award granted
hereunder;
(iv)    to approve forms of Award Agreements for use under the Equity Plan;
(v)    to determine the terms and conditions, not inconsistent with the terms of
the Equity Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Administrator will determine;
(vi)    to construe and interpret the terms of the Equity Plan and Awards
granted thereunder;
(vii)    to prescribe, amend and rescind rules and regulations relating to the
Equity Plan, obtaining favorable tax treatment or for any other purpose the
Administrator determines is desirable and consistent with the terms of the
Equity Plan;




--------------------------------------------------------------------------------




(viii)    to modify or amend each Award (subject to Section 17 and Section 20 of
the Equity Plan), including but not limited to the discretionary authority to
extend the post-termination exercisability period of Awards and to extend the
maximum term of an Option (subject to Section 5(b) of the Equity Plan regarding
Incentive Stock Options);
(ix)    to allow Participants to satisfy withholding tax obligations in such
manner as provided for herein;
(x)    to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
(xi)    to allow a Participant to defer the receipt of the payment of cash or
the delivery of Shares that would otherwise be due to such Participant under an
Award; and
(xii)    to make all other determinations deemed necessary or advisable for
administering the Equity Plan.
(c)    Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.


4.    Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units and Incentive Stock Options may be granted to officers and key employees
of the Company and its Subsidiaries.


5.    Stock Options.
(a)Limitations. Each Option will be designated in the Award Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as
Nonstatutory Stock Options. For purposes of this Section 5(a), Incentive Stock
Options will be taken into account in the order in which they were granted. The
Fair Market Value of the Shares will be determined as of the time the Option
with respect to such Shares is granted.
(b)Term of Option. The term of each Option will be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term will be ten (10)
years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.
(c)Option Exercise Price and Consideration.
(i)Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:
(1)In the case of an Incentive Stock Option
a.granted to an Employee who, at the time the Incentive Stock Option is granted,
owns stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the per Share
exercise price will be no less than one hundred ten percent (110%) of the Fair
Market Value per Share on the date of grant.
b.granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price will be no less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant.
(2)In the case of a Nonstatutory Stock Option, the per Share exercise price will
be no less than one hundred percent (100%) of the Fair Market Value per Share on
the date of grant.
(3)Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code.
(ii)Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.
(iii)Form of Consideration. The Administrator will determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of: (1) cash; (2) check; (3) promissory note, to the extent
permitted by Applicable Laws, (4) other Shares, provided that such Shares have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which such Option will be exercised and provided




--------------------------------------------------------------------------------




that accepting such Shares will not result in any adverse accounting
consequences to the Company, as the Administrator determines in its sole
discretion; (5) consideration received by the Company under a broker-assisted
(or other) cashless exercise program (whether through a broker or otherwise)
implemented by the Company in connection with the Equity Plan; (6) by net
exercise; (7) such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; or (8) any combination of the
foregoing methods of payment.
(d)Exercise of Option.
(i)Procedure for Exercise; Rights as a Stockholder. Any Option granted hereunder
will be exercisable according to the terms of the Equity Plan and at such times
and under such conditions as determined by the Administrator and set forth in
the Award Agreement. An Option may not be exercised for a fraction of a Share.
An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Equity Plan. Shares issued upon exercise of an Option will be issued in the
name of the Participant or, if allowed by the Administrator and requested by the
Participant, in the name of the Participant and his or her spouse. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares subject to an Option, notwithstanding the exercise of the
Option. The Company will issue (or cause to be issued) such Shares promptly
after the Option is exercised. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Section 12 of the Equity Plan.
(ii)Termination of Relationship. If a Participant ceases to be an employee,
other than upon the Participant’s termination as the result of the Participant’s
death or Disability, the Participant may exercise his or her Option within such
period of time as is specified in the Award Agreement to the extent that the
Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement). In
the absence of a specified time in the Award Agreement, the Option will remain
exercisable for three (3) months following the Participant’s termination. Unless
otherwise provided by the Administrator, if on the date of termination the
Participant is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option will revert to the 2009 Plan. If after
termination the Participant does not exercise his or her Option within the time
specified by the Administrator, the Option will terminate, and the Shares
covered by such Option will revert to the 2009 Plan.
(iii)Disability of Participant. If a Participant ceases to be an employee as a
result of the Participant’s Disability, the Participant may exercise his or her
Option within such period of time as is specified in the Award Agreement to the
extent the Option is vested on the date of termination (but in no event later
than the expiration of the term of such Option as set forth in the Award
Agreement). In the absence of a specified time in the Award Agreement, the
Option will remain exercisable for twelve (12) months following the
Participant’s termination. Unless otherwise provided by the Administrator, if on
the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the 2009 Plan. If after termination the Participant does
not exercise his or her Option within the time specified herein, the Option will
terminate, and the Shares covered by such Option will revert to the 2009 Plan.
(iv)Death of Participant. If a Participant dies while an employee, the Option
may be exercised following the Participant’s death within such period of time as
is specified in the Award Agreement to the extent that the Option is vested on
the date of death (but in no event may the option be exercised later than the
expiration of the term of such Option as set forth in the Award Agreement), by
the Participant’s designated beneficiary, provided such beneficiary has been
designated prior to Participant’s death in a form acceptable to the
Administrator. If no such beneficiary has been designated by the Participant,
then such Option may be exercised by the personal representative of the
Participant’s estate or by the person(s) to whom the Option is transferred
pursuant to the Participant’s will or in accordance with the laws of descent and
distribution. In the absence of a specified time in the Award Agreement, the
Option will remain exercisable for twelve (12) months following Participant’s
death. Unless otherwise provided by the Administrator, if at the time of death
Participant is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option will immediately revert to the 2009 Plan. If
the Option is not so exercised within the time specified herein, the Option will
terminate, and the Shares covered by such Option will revert to the 2009 Plan.


6.    Restricted Stock.
(a)    Grant of Restricted Stock. Subject to the terms and provisions of the
Equity Plan, the Administrator, at any time and from time to time, may grant
Shares of Restricted Stock to Service Providers in such amounts as the
Administrator, in its sole discretion, will determine.
(b)    Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Unless the Administrator
determines otherwise, the Company as escrow agent will hold Shares of Restricted
Stock until the restrictions on such Shares have lapsed.
(c)    Transferability. Except as provided in this Section 6, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.




--------------------------------------------------------------------------------




(d)    Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.
(e)    Removal of Restrictions. Except as otherwise provided in this Section 6,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Equity Plan will be released from escrow as soon as practicable after the last
day of the Period of Restriction or at such other time as the Administrator may
determine. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.
(f)    Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Administrator determines
otherwise.
(g)    Dividends and Other Distributions. During the Period of Restriction,
Service Providers holding Shares of Restricted Stock will be entitled to receive
all dividends and other distributions paid with respect to such Shares, unless
the Administrator provides otherwise. If any such dividends or distributions are
paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.
(h)    Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the 2009
Plan.


7.    Restricted Stock Units.
(a)    Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. After the Administrator determines that
it will grant Restricted Stock Units under the Equity Plan, it will advise the
Participant in an Award Agreement of the terms, conditions, and restrictions
related to the grant, including the number of Restricted Stock Units.
(b)    Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Performance Goals, Company-wide, business unit, or individual
goals (including, but not limited to, continued employment), or any other basis
determined by the Administrator in its discretion.
(c)     Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.
(d)    Form and Timing of Payment. Payment of earned Restricted Stock Units will
be made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement. The Administrator, in its sole discretion,
may only settle earned Restricted Stock Units in cash, Shares, or a combination
of both.
(e)Return of RSUs to Company. On the date set forth in the Award Agreement, all
unearned Restricted Stock Units will be forfeited to the Company. On the date
set forth in the Award Agreement, all unearned Restricted Stock Units that have
not vested will revert to the Company and again will become available for grant
under the 2009 Plan.


8.    Stock Appreciation Rights.
(a)    Grant of Stock Appreciation Rights. Subject to the terms and conditions
of the Equity Plan, a Stock Appreciation Right may be granted to Service
Providers at any time and from time to time as will be determined by the
Administrator, in its sole discretion.
(b)    Number of Shares. The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Service
Provider.
(c)    Exercise Price and Other Terms. The per share exercise price for the
Shares to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Otherwise, the
Administrator, subject to the provisions of the Equity Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Equity Plan.
(d)    Stock Appreciation Right Agreement. Each Stock Appreciation Right grant
will be evidenced by an Award Agreement that will specify the exercise price,
the term of the Stock Appreciation Right, the conditions of exercise, and such
other terms and conditions as the Administrator, in its sole discretion, will
determine.
(e)    Expiration of Stock Appreciation Rights. A Stock Appreciation Right
granted under the Equity Plan will expire upon the date determined by the
Administrator, in its sole discretion, and set forth in the Award Agreement.
Notwithstanding the foregoing, the rules of Section 5(b) relating to the maximum
term and Section 5(d) relating to exercise also will apply to Stock Appreciation
Rights.
(f)Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:
(i)The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times
(ii)The number of Shares with respect to which the Stock Appreciation Right is
exercised.






--------------------------------------------------------------------------------




At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.


9.    Performance Units and Performance Shares.
(a)    Grant of Performance Units/Shares. Performance Units and Performance
Shares may be granted to employees at any time and from time to time, as will be
determined by the Administrator, in its sole discretion. The Administrator will
have complete discretion in determining the number of Performance Units and
Performance Shares granted to each Participant and the extent to which such
Awards are intended to be granted in compliance with Code Section 162(m).
(b)    Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.
(c)    Performance Objectives and Other Terms. The Administrator or the
Committee will set Performance Goals, performance objectives or other vesting
provisions (including, without limitation, continued status as an employee) in
its discretion which, depending on the extent to which they are met, will
determine the number or value of Performance Units/Shares that will be paid out
to the Service Providers. The time period during which the performance
objectives or other vesting provisions must be met will be called the
“Performance Period.” Each Award of Performance Units/Shares will be evidenced
by an Award Agreement that will specify the Performance Period, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.
(d)    Earning of Performance Units/Shares. After the applicable Performance
Period has ended, the holder of Performance Units/Shares will be entitled to
receive a payout of the number of Performance Units/Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives or other vesting
provisions have been achieved. After the grant of a Performance Unit/Share, the
Administrator, in its sole discretion, may reduce or waive any performance
objectives or other vesting provisions for such Performance Unit/Share.
(e)    Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.
(f)    Return of Performance Units/Shares to Company. All unearned or unvested
Performance Units/Shares will be forfeited to the Company and again will become
available for grant under the 2009 Plan.


10.    Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise or contrary to Applicable Laws, vesting of Awards granted
hereunder will be suspended during any unpaid leave of absence. A Participant
will not cease to be an Employee in the case of (i) any leave of absence
approved by the Company or (ii) transfers between locations of the Company or
between the Company, its Parent, or any Subsidiary. For purposes of Incentive
Stock Options, no such leave may exceed three (3) months, unless reemployment
upon expiration of such leave is guaranteed by statute or contract. If
reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then six (6) months following the first (1st) day of such
leave any Incentive Stock Option held by the Participant will cease to be
treated as an Incentive Stock Option and will be treated for tax purposes as a
Nonstatutory Stock Option.


11.    Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.


12.    Adjustments; Dissolution or Liquidation; Merger or Change in Control.
(a)    Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under hereunder, will adjust the number and class
of Shares that may be delivered and/or the number, class, and price of Shares
covered by each outstanding Award and the numerical Share limits in Section 2 of
the Equity Plan.
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.
(c)    Change in Control. In the event of a merger or Change in Control, each
outstanding Award will be treated as the Administrator determines, including,
without limitation, that each Award be assumed or an equivalent option or right
substituted




--------------------------------------------------------------------------------




by the successor corporation or a Parent or Subsidiary of the successor
corporation. The Administrator will not be required to treat all Awards
similarly in the transaction.


In the event that the successor corporation does not assume or substitute for
the Award, the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options and Stock Appreciation Rights, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse, and,
with respect to Awards with performance-based vesting, all performance goals or
other vesting criteria will be deemed achieved at one hundred percent (100%) of
target levels and all other terms and conditions met. In addition, if an Option
or Stock Appreciation Right is not assumed or substituted in the event of a
Change in Control, the Administrator will notify the Participant in writing or
electronically that the Option or Stock Appreciation Right will be exercisable
for a period of time determined by the Administrator in its sole discretion, and
the Option or Stock Appreciation Right will terminate upon the expiration of
such period.


For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.


Notwithstanding anything in this Section 1(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals or Performance Goals will not be considered assumed if the Company or its
successor modifies any of such performance goals without the Participant’s
consent; provided, however, a modification to such performance goals only to
reflect the successor corporation’s post-Change in Control corporate structure
will not be deemed to invalidate an otherwise valid Award assumption.


13.    Tax.
(a)    Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes and social insurance contributions (including the Participant’s FICA
obligation) required to be withheld with respect to such Award (or exercise
thereof).
(b)    Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld, or (c) delivering to the
Company already-owned Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld. The Fair Market Value of the Shares to
be withheld or delivered will be determined as of the date that the taxes are
required to be withheld.
(c)    Compliance With Code Section 409A. Awards will be designed and operated
in such a manner that they are either exempt from the application of, or comply
with, the requirements of Code Section 409A such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Code Section 409A, except as otherwise determined in the sole
discretion of the Administrator. The Equity Plan and each Award Agreement under
the Equity Plan is intended to meet the requirements of Code Section 409A and
will be construed and interpreted in accordance with such intent, except as
otherwise determined in the sole discretion of the Administrator. To the extent
that an Award or payment, or the settlement or deferral thereof, is subject to
Code Section 409A the Award will be granted, paid, settled or deferred in a
manner that will meet the requirements of Code Section 409A, such that the
grant, payment, settlement or deferral will not be subject to the additional tax
or interest applicable under Code Section 409A.


14.    No Effect on Employment or Service. Neither the Equity Plan nor any Award
will confer upon a Participant any right with respect to continuing the
Participant’s relationship as a Service Provider with the Participant’s employer
or contracting company, nor will they interfere in any way with the
Participant’s right or the Participant’s employer or contracting company’s right
to terminate such relationship at any time, with or without cause, to the extent
permitted by Applicable Laws.


15.    Date of Grant. The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.




--------------------------------------------------------------------------------






16.    Term of Equity Plan. Subject to Section 21 of the Equity Plan, the Equity
Plan will become effective upon its adoption by the Board. It will continue in
effect for a term of five (5) years from the date adopted by the Company’s
stockholders, unless terminated earlier under Section 17 of the Equity Plan.


17.    Amendment and Termination of the Equity Plan.
(a)    Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Equity Plan.
(b)    Stockholder Approval. The Company will obtain stockholder approval of any
Equity Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.
(c)    Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Equity Plan will impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company. Termination of the Equity Plan will not affect the Administrator’s
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Equity Plan prior to the date of such termination.


18.    Conditions Upon Issuance of Shares.
(a)    Legal Compliance. Shares will not be issued pursuant to the exercise of
an Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.
(b)    Investment Representations. As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.


19.    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.


20.    Repricing, Exchange and Buyout of Awards. The repricing of Options or
SARs is not permitted without prior stockholder approval. Repricing is defined
as the terms of outstanding awards may not be amended to reduce the exercise
price of outstanding Options or SARs or cancel, substitute, buyout or exchange
outstanding Options or SARs in exchange for cash, other Awards or Options or
SARs with an exercise price that is less than the exercise price of the original
Options or SARs. The Committee may, at any time or from time to time authorize
the Company, in the case of an Option or SAR exchange with stockholder approval,
and with the consent of the respective Participants (unless such consent is not
required), to pay cash or issue new Awards in exchange for the surrender and
cancellation of any, or all, outstanding Awards.


21.    Stockholder Approval. The Equity Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Equity
Plan is adopted by the Board. Such stockholder approval will be obtained in the
manner and to the degree required under Applicable Laws.








